Citation Nr: 0026015	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for varicose veins of the right lower extremity.

2.  Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active service from January 1979 to January 
1982.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

The Board notes that the veteran had requested a hearing 
before a member of the Travel Board in connection with his 
claims; however, in May 1999 he withdrew such request.  See 
38 C.F.R. § 20.704(e) (1999).

The Board further notes that subsequent to the supplemental 
statement of the case issued in June 1999, additional 
evidence in the form of VA medical records reflecting 
treatment for psychiatric problems have been received.  
Regulation provides that any pertinent evidence submitted by 
the veteran or representative which is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1999).  The RO in this case has considered such evidence and 
determined such relevant only to the veteran's claim for 
psychiatric disability, as reflected in the RO rating action 
dated in August 1999.  A review of the additionally received 
VA outpatient records does not reflect that such contain 
findings and conclusions relevant to varicose veins of either 
lower extremity.  Thus, the additionally received records are 
not pertinent and remand is not necessary for RO 
consideration of such in connection with the matters 
adjudicated herein below.



FINDINGS OF FACT

1.  The veteran did not appeal the July 1994 RO rating 
decision that denied service connection for varicose veins of 
the right lower extremity.

2.  The evidence received subsequent to the RO's July 1994 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and/or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Varicose veins of the left lower extremity are manifested 
by episodes of pain and swelling increased with activity and 
alleviated by rest, but without evidence of eczema or 
ulceration.


CONCLUSIONS OF LAW

1.  The July 1994 RO rating decision that denied service 
connection for varicose veins of the right lower extremity is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).

2.  No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
varicose veins of the right lower extremity.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The criteria for an evaluation in excess of 40 percent 
for varicose veins of the left lower extremity have not been 
met.  38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of examination at service enlistment, dated 
January 25, 1979, notes no abnormalities of the lower 
extremities or vascular system.  On February 4, 1979, the 
veteran complained of leg pains.  A service medical entry 
dated February 7, indicates that such pain began on the sixth 
day of basic training.  The veteran provided a history 
"related as far back as he can recall" of having varicose 
veins.  He complained of trouble walking, worse since the 
onset.  Examination of the extremities revealed dilated veins 
on the medial aspect of the left knee, with tenderness of the 
right ankle near the medial malleolus, and near the calf.  
The bottom of each foot was tender.  The assessment was leg 
pain of questionable etiology, possible varicose veins.  
Service entries dated later in February 1979 reflect 
diagnosed Achilles tendonitis bilaterally; right Achilles 
tendonitis was noted to have resolved at the end of February.  
In April 1980 the veteran presented with complaints of 
swelling of the varicose veins in the left lower extremity 
and a nonpersistent dull pain after standing or walking 12 
hours.  The veteran reported that the pain decreased when 
lying down and elevating his legs.  There was evidence of 
varicose veins on the medial aspect of the left leg.  An 
entry dated in May 1980 also notes left-sided varicose veins, 
without discoloration.  In November 1980, the veteran 
underwent venous stripping of his left lower extremity.  A 
mid-November entry indicates that surgical wounds were well-
healed.  On the report of medical examination at service 
discharge, dated in October 1981, varicosities of the right 
popliteal fossa were noted, as was a cicatrix on the left 
popliteal fossa.  

VA outpatient records dated from May 1983 to May 1994 are 
associated with the claims file and reflect treatment for 
psychiatric complaints and for substance abuse.  Records also 
reflect treatment for complaints of sciatic pain in the right 
lower extremity and for low back pain.

In a rating decision dated in July 1994, the RO denied 
service connection for right lower extremity varicose veins, 
notifying the veteran of such decision by letter dated in 
April 1995.  The RO stated that post-service VA treatment 
records contained no findings relevant to the veteran's lower 
extremity varicosities.

In May 1998, the RO received records of VA treatment dated 
from February to March 1998.  A February 1998 entry notes 
varicose veins to be stable.  A March 1998 entry shows 
notation of a history of varicose veins, improved with the 
use of hose.  

In April 1998, the RO received the veteran's application to 
reopen his claim of entitlement to service connection for 
varicose veins of the right leg and for an increased 
evaluation pertinent to the left leg. 

A report of VA hospitalization from May to June 1998 includes 
note of pains in the veteran's legs; a recurrence of varicose 
veins was noted.  

In June 1998 the veteran presented for a VA examination.  He 
gave a history of varicose veins related to an injury.  He 
stated there had been no changes in his symptoms since his 
last rating.  He complained of aching and fatigue lasting for 
approximately one hour after periods of standing or walking.  
He also gave a history of edema and swelling on the left 
lower extremity, improved with leg elevation and the use of 
compression hosiery.  He stated that symptoms of pain and 
swelling had become more frequent, "constant", and lasted 
between two and 12 hours.  He stated that his functional 
level during flare-ups was poor due to pain.

The June 1998 examiner noted evidence of varicose veins on 
the left lower extremity with extension from the distal 
aspect of the medial aspect of the thigh down to the left 
lateral gastrocnemius and down to the proximal aspect of the 
left lateral malleolus.  The veins were engorged and tender.  
There was no evidence of ulcerations.  There was a 
superficial, non-disfiguring scar noted from prior surgery.  
There was no evidence of edema and no evidence of stasis 
pigmentation or eczematous changes.  The examiner opined the 
veteran would be limited from standing more than 20 minutes 
without interruption or walking more than 30 minutes without 
interruption, due to edema and pain.

A VA outpatient record dated in May 1999 reflects follow-up 
treatment for bilateral varicose veins of the lower 
extremities.  The veteran's varicose veins were noted to be 
alleviated with elevation at that time.

Pertinent Laws and Regulations-
Reopening a Claim of Entitlement to Service Connection

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they pre-existed service.  Similarly, manifestation 
of lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence thereof.  38 C.F.R. § 3.303(c). 

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 & n.2 
(1997) (Steinberg, J., dissenting).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991) has been fulfilled.  

Analysis-Reopening a Claim of Entitlement to Service 
Connection

The July 1994 RO rating decision that denied service 
connection for varicose veins of the right lower extremity 
became final absent the veteran's timely disagreement.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.302.  
The basis for the July 1994 denial was that right leg 
varicose veins had existed prior to service entrance in 1979 
and had not been aggravated therein.  

Since the July 1994 rating decision the RO has received 
additional statements from the veteran, reports of VA 
outpatient treatment, and reports of VA examination.  

First, the Board notes the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge 
that would render his own opinions on medical diagnoses or 
causation competent, to include any stated argument as to 
whether his right lower extremity varicose veins were first 
manifested during his active period of service or pre-existed 
service and were aggravated therein.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Court, in Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), extended the principal of 
Grottveit v. Brown, 5 Vet. App. 91 (1993), to hold that if 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well grounded claim, 
under 38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  The veteran's own assertions, even 
where new, are therefore insufficient to reopen his claim.  

The Board next acknowledges that the reports of VA treatment 
and examination received since July 1994 are in fact new, not 
having previously been considered.  However, such records are 
largely pertinent to treatment and evaluation of complaints 
not relevant to the veteran's right lower extremity.  Where 
such records reference bilateral varicose veins, they remain 
absent for any opinion as to etiology, to include any 
competent assessment that the severity of right lower 
extremity varicose veins after service was worse as compared 
to pre-service or during service so as to demonstrate 
aggravation of pre-existing right lower extremity varicose 
veins.  Nor does any of the additional medical evidence 
establish that right lower extremity varicose veins, rather 
than pre-existing service, had their onset during service or 
are otherwise causally related to the veteran's period of 
service.

There is, in short, no evidence received subsequent to July 
1994 that bears directly on the question of the in-service 
incurrence or aggravation or right leg varicose veins.  As 
such, the veteran's claim is not reopened and the July 1994 
decision remains final.  38 U.S.C.A. § 7105(c).

The United States Court of Appeals for the Federal Circuit 
has recently suggested that it could be a denial of due 
process to reopen the veteran's claim and decide whether it 
is well grounded without first giving him the opportunity to 
present argument and evidence on the question of well 
groundedness.  Winters v. Gober, No. 99-7108 (Fed. Cir. July 
26, 2000).  Insofar as the Board has not herein reopened the 
veteran's claim the questions of well groundedness or success 
on the merits of the claim are not reached.  The RO properly 
notified the veteran of the criteria for reopening his claim 
and he was afforded opportunity to present evidence and 
argument pertinent thereto.  Accordingly, there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  No such 
evidence has been identified in the instant case.


Pertinent Laws and Regulations-Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

38 C.F.R. § 4.104, Diagnostic Code 7120 pertains to varicose 
veins and provides for assignment of a 40 percent evaluation 
where there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  Persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration warrants assignment of a 60 
percent evaluation, and, massive board-like edema with 
constant pain at rest attributed to varicose veins warrant 
assignment of a 100 percent evaluation.  Such evaluations is 
for involvement of a single extremity.  The evaluation 
criteria and percentages assigned under 38 C.F.R. § 4.104, 
Diagnostic Code 7121, pertaining to post-phlebitic syndrome 
of any etiology, are the same as that set out for Diagnostic 
Code 7120 above.

Analysis-Rating Evaluation

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran is currently in receipt of a 40 percent 
evaluation for varicose veins affecting the left lower 
extremity.  Such evaluation contemplates persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  To warrant the next higher evaluation under 
Diagnostic Code 7120 or 7121, there must be competent 
evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  In 
this case the veteran has not complained of problems such as 
eczema or ulceration.  The medical evidence of record does 
not reflect eczema or ulceration due to left lower extremity 
varicose veins.  Nor does the competent medical evidence 
demonstrate constant pain at rest or massive board-like 
swelling due to the veteran's varicose veins.  Rather, the 
competent medical evidence of record is consistent in noting 
primary manifestations of left lower extremity pain and 
swelling that limits activities but that is alleviated with 
rest and other therapeutic treatment.  Thus, the medical 
evidence does not reflect symptomatology such as that 
contemplated in the 60 and 100 percent evaluations under 
Diagnostic Codes 7120, 7121.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  This is not a case in 
which the evidence is in relative equipoise, requiring 
consideration of the benefit of the doubt; rather, the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 40 percent for left lower extremity 
varicose veins and the veteran's claim is denied.


ORDER

No new and material evidence having been received, the claim 
of entitlement to service connection for varicose veins of 
the right lower extremity is not reopened.

An evaluation in excess of 40 percent for varicose veins of 
the left lower extremity is denied.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 14 -


- 1 -


